Title: To George Washington from Lieutenant General Heister, 8 May 1777
From: Heister, Leopold Philipp, Freiherr von
To: Washington, George


New York, 8 May 1777. “You have had the kindness some Time ago to allow Mr Miller Lieutenant & Paymaster in the Hessian Corps under my Commands, & 3 non commissioned Officers to pass to Philadelphia with a Transport of small Uniformes & Money for the Hessians, who are taken by Your Troops & confined in that City & some other Places in that Part of the Country.” Heister requests GW’s permission for Miller and another party of noncommissioned officers again to take clothing and money to the Hessian prisoners. “As Mr Miller & the non commissioned Officers, who are to go with him will be ordered not to mind any Thing but their Business, nor be asked, if returned, about the least Thing they have seen or heard, except the Circumstances of the Hessian Prisoners, & moreover being in Your Power to appoint Persons constantly to accompany them & to watch their Conduct: I hope there is no Difficulty in permitting them to pass not only to Philadelphia, but also to the other Places, where Hessian Officers or private Men are in Prison.”
